DENY and Opinion Filed September 5, 2014




                                          S  In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01124-CV
                                      No. 05-14-01125-CV

IN RE CRAIG WATKINS, CRIMINAL DISTRICT ATTORNEY OF DALLAS COUNTY,
                           TEXAS, Relator
                 Original Proceeding from the 292nd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F13-00257-V
                            Trial Court Cause No. F13-54696-V

                             MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Lang, and Justice Brown
                                    Opinion by Justice Lang
       Before the Court is the petition for writ of mandamus filed by Craig Watkins, District

Attorney of Dallas County, Texas in which he requests that the Court order the trial court to

vacate its order granting the defendant’s motion to conduct a pre-trial hearing to determine

whether the defendant is intellectually disabled. The facts and issues are well-known to the

parties so we do not recount them here.

       Although relator has provided an appendix in support of his petition for writ of

mandamus, the appendix does not comply with rule 52.3(k) of the Texas Rules of Appellate

Procedure. Rule 52.3(k) requires that the appendix contain “a certified or sworn copy of any

order complained of, or any other document showing the matter complained of.” TEX. R. APP. P.

52.3(k). The documents attached to relator's petition are not sworn or certified copies as required
by rule 52.3(k). Because relator has failed to authenticate the mandamus record as required by

the rules of appellate procedure, he has failed to establish his right to relief. TEX. R. APP. P. 52.8.

Accordingly, we deny the petition.




                                                       /Douglas S. Lang/
                                                       DOUGLAS S. LANG
                                                       JUSTICE
141124F.P05




                                                 –2–